Froelich, Judge,
concurring.
{¶ 29} I would find, pursuant to Ridenour, that a juvenile court does not have the authority to affect postadoption visitation.
{¶ 30} In the absence of a patent and unambiguous lack of jurisdiction, a court having general subject-matter jurisdiction can determine its own jurisdiction. State ex rel. Plant v. Cosgrove, 119 Ohio St.3d 264, 2008-Ohio-3838, 893 N.E.2d 485. Although the juvenile court has general subject-matter jurisdiction to grant visitation in situations where it has awarded permanent custody, once there has been an adoption, the court has no jurisdiction to grant visitation. This is true even when such visitation is granted prior to the adoption and even if the court believes it would be in the best interest of the child to continue the visitation. See, e.g., In re Adoption of Hilliard, 154 Ohio App.3d 54, 2003-Ohio-4471, 796 N.E.2d 46, ¶ 8-9.
{¶ 31} The Ridenour court’s statement, 61 Ohio St.3d at 324, 574 N.E.2d 1055, that the “juvenile court abused its discretion in ordering that grandparent visitation rights be continued post-adoption” was based on the Supreme Court’s determination that the juvenile court did not have the jurisdiction to control postadoption matters and, thus, that the juvenile court’s determination that it did have jurisdiction was an abuse of its discretion to determine its own jurisdiction.
{¶ 32} Whether this is wise policy is not a question that this panel, grandparents all, is permitted to address. In fact, even Ridenour acknowledged that the continuation of certain preadoption relationships “can be of significant value to a child’s development”; however, the “court cannot permit such a result unless the legislature modifies R.C. 3107.15.” Ridenour, 61 Ohio St.3d at 328, 574 N.E.2d 1055.